      Case 5:19-cv-00418-MTT-CHW Document 7 Filed 04/17/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION

RUSSELL BERNARD GREENE,          :
                                 :
           Plaintiff,            :
      VS.                        :               NO. 5:19-CV-00418-MTT-CHW
                                 :
LT. RODNEY GARDNER, et al.,      :
                                 :
           Defendants.           :
________________________________ :

                                        ORDER

       Presently pending before the Court is a pleading filed by pro se Plaintiff Russell

Bernard Greene, a prisoner most recently incarcerated in the Baldwin State Prison, that has

been construed as a Complaint seeking relief pursuant to 42 U.S.C. § 1983 (ECF No. 1).

On December 27, 2019, Plaintiff was ordered to (1) pay the $400.00 filing fee or submit a

proper and complete motion for leave to proceed in forma pauperis and (2) recast his

Complaint on the Court’s standard form. Plaintiff was given twenty-one (21) days to

comply, and he was warned that failure to fully and timely comply would result in the

dismissal of his case. See generally Order, Dec. 27, 2019, ECF No. 5.

       The time for compliance passed without a response from Plaintiff. As such, on

February 11, 2020, Plaintiff was ordered to respond and show cause why his lawsuit should

not be dismissed for failing to diligently pursue his claims and to comply with the Court’s

orders and instructions. Plaintiff was given twenty-one (21) days to comply, and he was

again warned that failure to fully and timely comply could result in dismissal of his

Complaint. See generally Order, Feb. 11, 2020, ECF No. 6.
      Case 5:19-cv-00418-MTT-CHW Document 7 Filed 04/17/20 Page 2 of 2



       The time for compliance has again passed without a response from Plaintiff. This

action is therefore DISMISSED without prejudice for Plaintiff’s failure to diligently

prosecute his claims and for his failure to comply with the Court’s orders and instructions.

See Fed. R. Civ. P. 41; see also Brown v. Tallahassee Police Dep't, 205 F. App'x 802, 802

(11th Cir. 2006) (per curiam) (“The court may dismiss an action sua sponte under Rule

41(b) for failure to prosecute or failure to obey a court order.”) (citing Lopez v. Aransas

Cnty. Indep. Sch. Dist., 570 F.2d 541, 544 (5th Cir.1978)). Plaintiff’s pending motion for

leave to proceed in forma pauperis (ECF No. 2) is DENIED as moot.

       SO ORDERED, this 17th day of April, 2020.

                                   S/ Marc T. Treadwell
                                   MARC T. TREADWELL, JUDGE
                                   UNITED STATES DISTRICT COURT




                                             2
